 Case 1:20-cv-02842-MSK Document 1-3 Filed 09/18/20 USDC Colorado Page 1 of 1



NO                IP       PORT                        Torrent Hash                                    Torrent Name                          Date
      1   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 17:10:23
      2   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 17:56:51
      3   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 18:16:51
      4   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 19:22:51
      5   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 19:31:51
      6   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 20:28:51
      7   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 20:39:51
      8   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 21:30:51
      9   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 21:39:51
     10   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 22:33:51
     11   73.153.233.238    61137   9090532B69513F182F2ACDE30F3A13F1549D3641       Hunter Killer (2018) [BluRay] [1080p] [YTS.AM]      1/29/2019 22:41:51
     12   73.153.233.238    61137   B7330F69794B69D7BD009FEFE4035F4D4F833B6C       Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]   11/25/2019 16:28:40
     13   73.153.233.238    61137   B7330F69794B69D7BD009FEFE4035F4D4F833B6C       Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]   11/25/2019 16:30:40


                                                        Exhibit "3"
                                           Confirmed Stephen Moody distributions
